 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   NASSIR MICHAELS
 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                    CASE NO. 2:19-cr-00040-JAM
12                                          Plaintiff,            STIPULATION REGARDING
                                                                  CONTINUANCE OF STATUS
13   v.                                                           CONFERENCE; FINDINGS AND
                                                                  ORDER
14   NASSIR MICHAELS
15                                          Defendant.
16

17                                                          STIPULATION

18             The defendant, Nassir Michaels, by and through his counsel, Toni White, and the

19 Government, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

20             1.        By previous order, this matter was set for status on August 6, 2019

21             2.        By this stipulation, defendant now moves to continue the status conference until

22 October 22, 2019, and to exclude time between August 6, 2019, and October 22, 2019, under Local

23 Code T4.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25                       a)        Discovery review is ongoing. Currently, defense counsel is in possession of

26             196 Bates Stamped pages as well as 39 DVDs containing video and audio files.

27                       b)        Counsel for defendant desires this time to continue to review discovery, to

28             continue to consult with her client, review the current charges, conduct investigation and
                                                           1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
 1        research related to the charges and to discuss potential resolutions with her client and

 2        otherwise prepare for trial.

 3                  c)        Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6                  d)        The Government does not object to the continuance.

 7                  e)        Based on the above-stated findings, the ends of justice served by continuing

 8        the case as requested outweigh the interest of the public and the defendant in a trial within

 9        the original date prescribed by the Speedy Trial Act.

10                  f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

11        3161, et seq., within which trial must commence, the time period of August 6, 2019 to

12        October 22, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

13        B(iv) [Local Code T4] because it results from a continuance granted by the Court at

14        defendant’s request on the basis of the Court’s finding that the ends of justice served by

15        taking such action outweigh the best interest of the public and the defendant in a speedy trial.

16        ///

17        ///

18        ///

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27

28
                                                         2
     Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
 1          ///

 2          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 4 a trial must commence.

 5

 6          IT IS SO STIPULATED.

 7

 8
     Dated: August 1, 2019                                     PHILLIP A. TALBERT
 9                                                             Acting United States Attorney
10
                                                               /s/ VINCENZA RABENN
11                                                             VINCENZA RABENN
                                                               Assistant United States Attorney
12

13
     Dated: August 1, 2018                                     /s/ TONI WHITE
14                                                             TONI WHITE
                                                               Counsel for Defendant
15
                                                               NASSIR MICHAELS
16

17

18                                                FINDINGS AND ORDER
19          IT IS SO FOUND AND ORDERED this 1st day of August, 2019.
20

21                                                       /s/ John A. Mendez
                                                         HONORABLE JOHN A. MENDEZ
22                                                       United States District Court Judge

23

24

25

26

27

28
                                                           3
       Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
